UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-136424 WaferGen Bio-systems, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0416683 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7400 Paseo Padre Parkway, Fremont, CA (Address of principal executive offices) (Zip Code) (510) 651-4450 Registrant’s telephone number, including area code Securities registered under Section 12-(b) of the Exchange Act: Title of each class: None Name of each exchange on which registered: None Securities registered under Section 12-(g) of the Exchange Act: Common stock, $0.001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes¨Noþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ As of June30, 2009 (the last business day of the registrant’s most recently completed second fiscal quarter), the aggregate market value of voting and nonvoting common equity held by non-affiliates of the registrant was $32,185,107. As of that date, 22,989,362 shares of the registrant’s common stock, $0.001 par value per share, were held by non-affiliates.For purposes of this information, the outstanding shares of common stock that were held by directors and executive officers of the registrant were deemed to be shares of common stock held by affiliates at that date.This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of May 11, 2010, the registrant had a total of 33,619,399 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. Explanatory Note This Amendment No.2 to the Annual Report on Form10-K/A (this “Amendment”) filed by WaferGen Bio-systems, Inc. (the “Company”) amends and replaces Items 7, 8 and 9A(T) of the Company’s Form 10-K filed with the U.S. Securities and Exchange Commission (the “SEC”), on March22, 2010, as amended by Amendment No. 1 thereto filed with the SEC on April30, 2010 (collectively, the “Original Report”). New certifications of the Company’s principal executive officer and principal financial officer have been filed as exhibits to this Amendment. The Company is filing this Amendment in order to restate the Company’s audited financial statements as of and for the year ended December31, 2009, to reflect adjustments resulting from the Company’s adoption of FASB ASC 815-40-15-5 (“ASC 815-40”, formerly EITF 07-5), “Determining Whether an Instrument (or Embedded Feature) Is Indexed to an Entity’s Own Stock,” which became effective as of January1, 2009. On May10, 2010, the Company determined that the impact of adopting ASC 815-40 with regard to certain warrants previously issued by the Company was material and, therefore, that the Company should restate its financial statements as of and for the year ended December31, 2009, to reflect the adoption of ASC 815-40. The Company’s Original Report reflected warrants to purchase 3,489,979 shares of the Company’s common stock as stockholders’ equity as of December31, 2009. In this Amendment, such warrants have been reclassified as liabilities in accordance with ASC 815-40. The resulting impact of this accounting change as of and for the year ended December31, 2009 is an increase in the Company’s net loss of $564,122, a decrease in the Company’s accumulated deficit at the start of the year of $368,627, an increase in the Company’s liabilities of $2,778,191, and a decrease in additional paid in capital of $2,582,696. The foregoing adjustments reflect non-cash items in the Company’s financial statements. This Amendment also includes restated unaudited financial statements for each of the quarterly periods in the year ended December31, 2009, in order to reflect the adoption of ASC 815-40. The Company is not separately amending each of the Quarterly Reports on Form 10-Q for such periods affected by the restatement because the disclosures in any such amendments would in large part repeat the disclosures contained in this Amendment. As a result, the financial information contained in such Quarterly Reports should no longer be relied upon. All financial and other information included in this Amendment reflects the restatement of the Company’s financial statements for such prior periods. Except as set forth above, this Amendment speaks as of the date of the Original Report and has not been updated to reflect events occurring subsequent to the date of the Original Report. This Amendment should be read in conjunction with the Original Report as amended by this Amendment, and the Company’s other filings made with the SEC subsequent to the date of the Original Report. TABLE OF CONTENTS Page FORWARD LOOKING STATEMENTS 1 PART II ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 ITEM 8. Financial Statements and Supplementary Data 11 ITEM 9A(T). Controls and Procedures 44 PART IV ITEM 15. Exhibits and Financial Statement Schedules 46 SIGNATURES 49 EXHIBIT INDEX 50 FORWARD LOOKING STATEMENTS Information included in this Form 10-K/A may contain forward-looking statements. Except for the historical information contained in this discussion of the business and the discussion and analysis of financial condition and results of operations, the matters discussed herein are forward looking statements. These forward looking statements include but are not limited to the Company’s plans for sales growth and expectations of gross margin, expenses, new product introduction, and the Company’s liquidity and capital needs. This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project” or the negative of these words or other variations on these words or comparable terminology. In addition to the risks and uncertainties described in “Risk Factors” in the Original Report and elsewhere in this Form 10-K/A, these risks and uncertainties may include consumer trends, business cycles, scientific developments, changes in governmental policy and regulation, currency fluctuations, economic trends in the United States and inflation. Forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that any projections or other expectations included in any forward-looking statements will come to pass. Our actual results could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, we undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. As used in this Annual Report on Form 10-K/A, all references to the “Company,” “we,” “our” and “us” for periods prior to May31, 2007 refer to WaferGen, Inc. (or “WaferGen”) and for periods on or after May31, 2007 refer to WaferGen Bio-systems, Inc. (or “WBSI”). On May31, 2007, WaferGen was acquired by WBSI.In the transactions, WaferGen merged with a subsidiary of WBSI and became a wholly owned subsidiary of WBSI (the “Merger”). WaferGen was considered the “acquirer” for accounting purposes, and accordingly the historical financial statements of WaferGen for periods prior to the Merger replaced those of WBSI. 1 PART II Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations This discussion should be read in conjunction with the other sections of this Report, including Item 1 and Item 8 and the related exhibits. The various sections of this discussion contain a number of forward-looking statements, all of which are based on our current expectations and could be affected by the uncertainties and risk factors described throughout this Current Report on Form 10-K/A. See “Cautionary Factors That May Affect Future Results.” Our actual results may differ materially. Company Overview WaferGen was incorporated in Delaware on October22, 2002. WaferGen is engaged in the development, manufacture and sale of systems for gene expression, genotyping and stem-cell research for the life sciences, pharmaceutical drug discovery and biomarker discovery and diagnostic products industries. WaferGen’s products are aimed at professionals who perform genetic analysis and cell biology, primarily at pharmaceutical and biotech companies, academic and private research centers and diagnostics companies involved in biomarker research. WaferGen plans to provide new performance standards with significant savings of time and cost for professionals in the field of gene expression research and to facilitate biomarker discovery, toxicology and clinical research through the SmartChip System and SmartSlide™ System products. WaferGen’s revenue is subject to fluctuations due to the timing of sales of high-value products and service projects, the impact of seasonal spending patterns, the timing and size of research projects its customers perform, changes in overall spending levels in the life science industry and other unpredictable factors that may affect customer ordering patterns. Any significant delays in the commercial launch or any lack or delay of commercial acceptance of new products, unfavorable sales trends in existing product lines, or impacts from the other factors mentioned above, could adversely affect WaferGen’s revenue growth or cause a sequential decline in quarterly revenue. Due to the possibility of fluctuations in WaferGen’s revenue and net income or loss, WaferGen believes that quarterly comparisons of its operating results are not a good indication of future performance. Since inception, WaferGen has incurred substantial operating losses. As of December31, 2009, WaferGen’s accumulated deficit was $30,462,283 and the total stockholders’ deficit was $1,347,936. Losses have principally occurred as a result of the substantial resources required for the research, development, and manufacturing scale-up effort required to commercialize WaferGen’s initial products and services. WaferGen expects to continue to incur substantial costs for research, development, and manufacturing scale-up activities over at least the next year. WaferGen will also need to increase its selling, general and administrative costs as it builds its sales and marketing infrastructure to expand and support the sale of systems, other products, and services. We expect that the cash we have available, along with the net proceeds from the subsequent sale of common stock and Series B RCPS in our subsidiary, will fund our operations only through June2010. We are currently considering several different financing alternatives to support the Company’s operations thereafter. If we are unable to obtain such additional financing on a timely basis, we may have to curtail our development activities and growth plans and/or be forced to sell assets, perhaps on unfavorable terms, which would have a material adverse effect on our business, financial condition and results of operations, and ultimately could be forced to discontinue our operations and liquidate, in which event it is unlikely that stockholders would receive and distribution on their shares. See “Liquidity and Capital Resources” below. 2 Results of Operations Year Ended December31, 2009 Compared to Year Ended December31,2008 The following table presents selected items in our condensed consolidated statements of operations for the years ended December31, 2009 and 2008, respectively: YearEndedDecember31, Revenue $ $ Cost of revenue Gross margin Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss ) ) Other income and (expenses): Interest income Interest expense ) ) Unrealized loss on fair value of warrants, net ) — Miscellaneous expense ) ) Total other income (expense) ) ) Net loss before provision for income taxes ) ) Provision for income taxes — — Net loss $ ) $ ) Revenue The following table represents our revenue for the years ended December31, 2009 and 2008: YearEndedDecember31, % Change $ $ )% For the year ended December31, 2009, revenue decreased by $242,493, or 38.99%, as compared to the year ended December31, 2008. The decrease resulted primarily from challenging economic conditions, a reduction in sales to new distributors, and reductions in government funding causing potential customers to defer their planned expenditures. Cost of Revenue The following table represents our cost of revenue for the years ended December31, 2009 and 2008: YearEndedDecember31, % Change $ $ % 3 Cost of revenue includes the cost of products paid to third party vendors, along with any changes in provision for excess and obsolete inventory. For the year ended December31, 2009, cost of revenue increased by $22,008, or 9.13%, as compared to the year ended December31, 2008. The increase related primarily to a provision for obsolete SmartSlide™ products inventory of $130,478, offset by the decrease in revenues, for which the corresponding direct cost was $132,563, giving a gross margin of 65% on product sold. This represents an increase over the 61% margin in 2008, as there were fewer discounted sales to distributors, while the costs for our products remained substantially unchanged. Sales and Marketing Expenses The following table represents our sales and marketing expenses for the years ended December31, 2009 and 2008: YearEndedDecember31, % Change $ $ )% Sales and marketing expenses consist primarily of compensation cost of our sales and marketing team, commissions, and the costs associated with various marketing programs. For the year ended December31, 2009, sales and marketing expenses decreased by $578,546, or 49.04%, as compared to the year ended December31, 2008. The decrease resulted primarily from reductions in salaries and wages due to a decrease in the head count of sales employees, and also from reductions in consultant costs, sales commissions and travel expenses. We expect selling expenses will increase in the future as the company increases its marketing activity and commission expense in conjunction with sales of its SmartChip products. Research and Development Expenses The following table represents our research and development expenses for the years ended December31, 2009 and 2008: YearEndedDecember31, % Change $ $ % Research and development expenses consist primarily of salaries and other personnel-related expenses, laboratory supplies and other expenses related to the design, development, testing and enhancement of our products. Research and development expenses are expensed as they are incurred. For the year ended December31, 2009, research and development expenses increased $513,821, or 11.10%, as compared to the year ended December31, 2008. The increase resulted primarily from a reduction in activity related to the SmartSlide™ System, which is in production, offset by an increase in activity related to development of the SmartChip System, including the cost of leased equipment, and of accelerated depreciation on, and expensing of, capital equipment related to both SmartChip and SmartSlide™ assessed as providing no future benefits. We believe a substantial investment in research and development is essential in the long term to remain competitive and expand into additional markets, and in the short term to complete testing and establish the commercial viability of the SmartChip System. Accordingly, we expect our research and development expenses to remain at a high level of total expenditures as we grow. General and AdministrativeExpenses The following table represents our general and administrative expenses for the years ended December31, 2009 and 2008: YearEndedDecember31, % Change $ $ % 4 Our general and administrative expenses consist primarily of personnel costs for finance, human resources, business development, and general management, as well as professional fees, such as expenses for legal and accounting services. For the year ended December31, 2009, general and administrative expenses increased $1,779,902, or 68.37%, as compared to the year ended December31, 2008. The increase was mostly due to severance costs related to the resignation of the company’s former Chief Technology Officer and Chief Financial Officer, along with higher consultancy fees, most notably for investor relations and strategic planning, and higher legal and professional fees, principally relating to intellectual property matters. We expect our general and administrative expenses to increase as the Company expands its staff, develops its infrastructure and incurs additional costs to support the growth in its business. Interest Income The following table represents our interest income for the years ended December31, 2009 and 2008: YearEndedDecember31, % Change $ $ )% The interest income is solely earned on cash balances held in interest-bearing bank accounts. For the year ended December31, 2009, interest income decreased $67,825, or 82.39%, as compared to the year ended December31, 2008. The decrease was due to a reduction in the average cash invested in interest-bearing accounts, and the lower interest rates afforded. Interest Expense The following table represents our interest expense for the years ended December31, 2009 and 2008: YearEndedDecember31, % Change $ $ )% For the year ended December31, 2009, interest expense decreased $5,281, or 35.56%, as compared to the year ended December31, 2008. The decrease was due to a reduction in the balances outstanding on our capital leases, offset by other miscellaneous interest charges in 2009. Unrealized Loss on Fair Value of Warrants, net The following table represents our unrealized loss on fair value of warrants, net for the years ended December31, 2009 and 2008: YearEndedDecember31, % Change $ $ — N/A % FASB ASC 815-40 “Derivatives and Hedging – Contracts in Entity’s own Equity” became effective January1, 2009 and required that derivative revaluations be recognized whenever the Company incurs a liability associated with the issuance of an equity-based instrument. The instrument is revalued for each reporting period until the liability is settled. Net losses from warrant derivative revaluations for the year ended December31, 2009 were $564,122. The loss is attributed to revaluations of warrants and results primarily from an increase in the Company’s stock price. There was no derivative revaluation expense during 2008, as this was prior to the adoption of FASB ASC 815-40, although had this been in effect, there would have been a net gain of $368,627, primarily attributable to a decrease in the Company’s stock price. 5 Miscellaneous Expense The following table represents our miscellaneous expense for the year ended December31, 2009 and 2008: YearEndedDecember31, % Change $ $ )% For the year ended December31, 2009, miscellaneous expense decreased $27,293, or 34.77%, as compared to the year ended December31, 2008. Miscellaneous expense was the result of net foreign currency exchange losses in our Malaysian subsidiary, WGBM, most notably a loss of $18,029 on receipt of funds from EEV in June2009 for 111,111 Series B RCPS issued by WGBM (see Note 6 to the Condensed Consolidated Financial Statements in Part II, Item 8), for which the local currency exchange rate had been fixed in 2008. The remaining expense in the years ended December31, 2009 and 2008, is mainly due to revaluation of the intercompany account at the balance sheet date. The subsidiary’s activities did not begin until the second quarter of 2008, so intercompany balances were lower, causing exchange losses to be lower in the comparative periods, but this was offset by lower exchange rate fluctuations between the dollar and ringgit in 2009. Liquidity and Capital Resources From inception through December31, 2009, the Company raised a total of $3,665,991 from the issuance of notes payable, $66,037 from the sale of Series A Preferred Stock, $1,559,942 from the sale of Series B Preferred Stock, $23,739,996, net of offering costs, from the sale of common stock and warrants, and $3,056,887, net of offering costs, from the sale of redeemable convertible preference shares (“RCPS”) in its Malaysian subsidiary. As of December31, 2009, we had $5,953,639 in cash and cash equivalents, and working capital of $4,230,123. Net Cash Used in Operating Activities The Company experienced negative cash flow from operating activities for the years ended December31, 2009 and 2008 in the amounts of $7,832,332 and $7,284,180, respectively. The restatement had no net impact on cash flow from operating activities. The cash used in operating activities in the year ended December31, 2009 was due to cash used to fund a net operating loss of $10,620,488, offset by non-cash expenses related to depreciation and amortization, stock-based compensation, issuance of warrants for services, unrealized loss on fair value of warrants, exchange loss, inventory provision and expensed equipment totaling $2,205,776 and by cash provided from a change in working capital of $582,380. The increase in cash used in the year ended December31, 2009 compared to 2008 was driven primarily by the increase in the net operating loss, offset by the increases in non-cash expenses, and in accrued severance pay, to be paid to two former officers over the fourteen months commencing on June17, 2009. Net Cash Used in Investing Activities The Company used $263,291 in the year ended December31, 2009, and $601,897 (net of a deposit of $51,446 made in 2007 applied to a 2008 purchase) in the year ended December31, 2008, to acquire property and equipment. The cash used in the year ended December31, 2009 includes the cost of equipment of $123,998, which was capitalized, but not depreciated, at March31, 2009, and was reassessed and expensed as research and development in the three months ended June30, 2009. 6 Net Cash Provided by Financing Activities Cash provided by financing activities in the year ended December31, 2009 was $11,401,545. In June2009, the Company received net cash of $3,764,169 (after offering expenses of $206,825 and a selling agent commission of $160,256) from the sale in a private placement offering of 3,305,000 shares of common stock and warrants to purchase 991,500 shares of common stock with an exercise price of $2.00 per share. In August2009, the Company received further net cash of $1,884,351 (after offering expenses of $96,549 and a selling agent commission of $149,100) from the sale of an additional 1,704,000 shares of common stock and warrants to purchase 511,200 shares of common stock with an exercise price of $2.00 per share. The warrants have a five-year term and standard broad-based weighted-average anti-dilution protection. In December2009, the Company received net cash of $4,546,341 (after offering expenses of $43,964 and a selling agent commission of $372,195) from the sale in a private placement offering of 3,308,335 shares of common stock and warrants to purchase 827,085 shares of common stock with an exercise price of $2.50 per share. These warrants also have a five-year term and standard broad-based weighted-average anti-dilution protection. In addition, in June2009 the Company received $100,168 when 71,041 warrants were exercised at a price of $1.41 per share. Further, WaferGen received $39,976 from the exercise of stock options in August and December2009. Also, in June2009, the Company’s Malaysian subsidiary, WGBM, received $212,578, net of issuance costs and a currency exchange loss, in exchange for the issuance of 111,111 Series B RCPS, and in September2009, WGBM received further net cash of $904,309, net of issuance costs, in exchange for the issuance of a further 410,279 Series B RCPS (See Note 6 to the Consolidated Financial Statements in Part II, Item 8 for more information related to RCPS). This was offset by repayments on capital leases for equipment of $50,347. Net cash provided by financing activities in the year ended December31, 2008 was $5,277,141. In May2008, the Company received net cash of $3,478,744 (after offering expenses) from the sale in a private placement offering of 1,585,550 shares of common stock and warrants to purchase 634,220 shares of common stock with an exercise price of $3.00 per share. The warrants have a five-year term and standard broad-based weighted-average anti-dilution protection. Further, in May2008, WaferGen received $4,079 from the exercise of stock options. In addition, in July2008, the Company’s Malaysian subsidiary, WGBM, received $970,000, net of issuance costs, in exchange for the issuance of 444,444 Series A RCPS of WGBM, in a private placement to Malaysian Technology Development Corporation Sdn. Bhd. In November2008, a “Subsequent Closing” was completed, and net proceeds of $970,000 from the sale of an additional 444,444 Series A RCPS were received (See Note 6 to the Consolidated Financial Statements in Part II, Item 8 for more information related to RCPS). This was offset by repayments of $145,682 on capital leases for equipment used in the lab for expansion and upgrading of our lab to accommodate our performance in the research and development of the SmartChip products. Availability of Additional Funds We believe funds available at December31, 2009, along with the net proceeds from the subsequent sale of common stock and Series B RCPS in our subsidiary, (See Note 15 to the Consolidated Financial Statements in Part II, Item 8, for further information), will fund our operations through June2010. Thereafter, we expect we will need to raise further capital, through the sale of additional equity securities or otherwise, to support the Company’s future operations. Our operating needs include the planned costs to operate our business, including amounts required to fund working capital and capital expenditures. At the present time, we have no material commitments for capital expenditures. However, our future capital requirements and the adequacy of our available funds will depend on many factors, including our ability to successfully commercialize our SmartChip products and services, competing technological and market developments, and the need to enter into collaborations with other companies or acquire other companies or technologies to enhance or complement our product and service offerings. 7 While we believe we have sufficient cash to fund our operating, investing, and financing activities in the near term, we expect that additional working capital will be needed to fund the commercialization and manufacture of our SmartChip products and services which are currently foreseen by management. We may be unable to raise sufficient additional capital when we need it or to raise capital on favorable terms. The conversion of RCPS in our subsidiary, and the sale of equity or convertible debt securities in the future, may be dilutive to our stockholders, and debt financing arrangements may require us to pledge certain assets and enter into covenants that could restrict certain business activities or our ability to incur further indebtedness, and may contain other terms that are not favorable to us or our stockholders. If we are unable to obtain adequate funds on reasonable terms, we may be required to curtail operations significantly or to obtain funds by entering into financing agreements on unattractive terms. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, result of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Critical Accounting Policies and Estimates Deferred Tax Valuation Allowance.We believe significant uncertainties exist regarding the future realization of deferred tax assets, and accordingly, a full valuation allowance is required, which amounts to $11,768,786 at December31, 2009. In subsequent periods, if and when we generate pre-tax income, a tax expense will not be recorded to the extent that the remaining valuation allowance can be used to offset that expense. Once a consistent pattern of pre-tax income is established or other events occur that indicate that the deferred tax assets will be realized, some or all of the existing valuation allowance will be reversed back to income. Should we generate pre-tax losses in subsequent periods, a tax benefit will not be recorded and the valuation allowance will be increased. Inventory Valuation.Inventories are stated at the lower of cost and market value. We perform a detailed assessment of inventory at each balance sheet date, which includes, among other factors, a review of demand requirements and product lifecycle. Inventory valuation provisions are assessed on the amount of inventory, on a line by line basis, for which quantities on hand exceed of one year’s projected demand. As a result of this assessment, we write down inventory for estimated obsolescence or unmarketable inventory equal to the difference between the cost of the inventory and the estimated liquidation value based upon assumptions about future demand and market conditions. If actual demand and market conditions are less favorable than those projected by management, additional inventory write-downs may be required. Stock-Based Compensation.We measure the fair value of all stock option and restricted stock awards to employees on the grant date, and record the fair value of these awards, net of estimated forfeitures, as compensation expense over the service period. The fair value is estimated using the Black-Scholes valuation model. The weighted-average fair value of options granted was $0.56 for the year ended December31, 2009 and $0.28 for the year ended December31, 2008. Amounts expensed were $838,952 and $388,650, net of estimated annual forfeitures of 6% and 5%, respectively, for the years ended December31, 2009 and 2008, respectively. The sum expensed in the year ended December31, 2009 includes $262,000 for restricted stock awards to consultants, for which the fair value is measured on the dates on which performance of services is completed. The weighted-average grant date fair value of options awarded in the years ended December31, 2009 and 2008, respectively, were $0.56 and $0.28.These fair values were estimated using the following assumptions: December31,2009 December31,2008 Risk-free interest rate 1.31% - 2.97% 2.37% - 3.34% Expected term 4.75 Years 4.75 – 5.00 Years Expected volatility 40.04% - 42.44% 16.97% - 33.31% Dividend yield 0% 0% 8 Risk-Free Interest Rate. This is the United States Treasury rate for the day of the grant having a term equal to the expected term of the option. An increase in the risk-free interest rate will increase the fair value and the related compensation expense. Expected Term. This is the period of time over which the award is expected to remain outstanding and is based on management’s estimate, taking into consideration the vesting terms, the contractual life, and historical experience. An increase in the expected term will increase the fair value and the related compensation expense. Expected Volatility. This is a measure of the amount by which the stock price has fluctuated or is expected to fluctuate. Since the Company’s stock has not been traded for as long as the expected term of the options, the Company uses a weighted-average of the historic volatility of four comparable companies over the retrospective period corresponding to the expected life of the Company’s own options on the grant date. Extra weighting is attached to those companies most similar in terms of size and business activity. An increase in the expected volatility will increase the fair value and the related compensation expense. Dividend Yield. The Company has not made any dividend payments nor does it have plans to pay dividends in the foreseeable future. An increase in the dividend yield will decrease the fair value and the related compensation expense. Forfeiture Rate. This is a measure of the amount of awards that are expected to not vest. An increase in the estimated forfeiture rates will decrease the related compensation expense. Warrant Derivative Liabilities.We evaluate our warrants to determine whether they are indexed to our common stock, and if it is determined that they are not, they are treated as derivatives. We have determined that all of the warrants that we have issued which contain an anti-dilution provision are not indexed to our stock. We measure the fair value of these warrants at the dates of issuance, and at each period end, to determine the associated derivative liability. At these measurement dates, we estimate the fair values of these securities using a Monte Carlo Simulation approach, using critical assumptions provided by management reflecting conditions at the valuation date. The fair value of warrants as at December31, 2009 ranged from $0.52 to $0.97. Fair values at measurement datesduring the year ended December31, 2009 were estimated using the following assumptions: December31,2009 Risk-free interest rate 1.16% - 2.16% Expected remaining term 2.71 - 4.00 Years Expected volatility 43.26% - 49.78% Dividend yield 0% Private Placement discount to stock price 15% Risk-Free Interest Rate.This is the United States Treasury rate for the measurement date having a term equal to the expected remaining term of the warrant. An increase in the risk-free interest rate will increase the fair value and the associated derivative liability. Expected Remaining Term.This is the period of time over which the warrant is expected to remain outstanding and is based on management’s estimate, taking into consideration the remaining contractual life, and historical experience. An increase in the expected remaining term will increase the fair value and the associated derivative liability. 9 Expected Volatility.This is a measure of the amount by which the stock price has fluctuated or is expected to fluctuate. Since the Company’s stock has not been traded for as long as the expected remaining term of the warrants, the Company uses a weighted-average of the historic volatility of four comparable companies over the retrospective period corresponding to the expected remaining term of the warrants on the measurement date. Extra weighting is attached to those companies most similar in terms of size and business activity. An increase in the expected volatility will increase the fair value and the associated derivative liability. Dividend Yield. The Company has not made any dividend payments nor does it have plans to pay dividends in the foreseeable future. An increase in the dividend yield will decrease the fair value and the associated derivative liability. Private Placement Discount to Stock Price.This is the percentage amount by which future stock offerings are expected to be priced at a discount from the trading price of our common stock at the offering closing dates, and is based on management’s estimate, taking into consideration future expectations and historical experience. An increase in the expected discount to stock price will increase the fair value and the associated derivative liability. Contractual Obligations In October, 2009, the Company signed an operating lease for 19,186 square feet of office and laboratory space for our new headquarters in Fremont, California, covering the period November1, 2009 through April30, 2015, with no rent payable for the first six months. The total expenditure commitment is approximately $2.2 million, plus maintenance fees. Recently Issued Accounting Pronouncements See the “Recent Accounting Pronouncements” in Note 2 to the Consolidated Financial Statements in Part II, Item 8 for information related to the adoption of new accounting standards in 2009, none of which had a material impact on our financial statements, and the future adoption of recently issued accounting pronouncements, which we do not expect will have a material impact on our financial statements. Cautionary Factors That May Affect Future Results This Report and other written reports and oral statements made from time to time by the Company may contain so-called “forward-looking statements,” all of which are subject to risks and uncertainties. One can identify these forward-looking statements by their use of words such as “expects,” “plans,” “will,” “estimates,” “forecasts,” “projects” and other words of similar meaning. One can identify them by the fact that they do not relate strictly to historical or current facts. These statements are likely to address the Company’s growth strategy, financial results and product and development programs. One must carefully consider any such statement and should understand that many factors could cause actual results to differ from the Company’s forward-looking statements. These factors include inaccurate assumptions and a broad variety of other risks and uncertainties, including some that are known and some that are not. No forward-looking statement can be guaranteed and actual future results may vary materially. Information regarding market and industry statistics contained in this Report is included based on information available to the Company that it believes is accurate. It is generally based on industry and other publications that are not produced for purposes of securities offerings or economic analysis. The Company has not reviewed or included data from all sources, and cannot assure investors of the accuracy or completeness of the data included in this Report. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. The Company does not assume the obligation to update any forward-looking statement. You should carefully evaluate such statements in light of factors described in the Company’s filings with the SEC, especially on Forms 10-K, 10-Q and 8-K. In various filings the Company has identified important factors that could cause actual results to differ from expected or historic results. You should understand that it is not possible to predict or identify all such factors. Consequently, the reader should not consider any such list to be a complete list of all potential risks or uncertainties. 10 Item 8.Financial Statements and Supplementary Data Index to Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm 12 Consolidated Balance Sheets 13 Consolidated Statements of Operations 14 Consolidated Statements of Series B Preferred Stock and Stockholders’ Equity (Deficit) 15 Consolidated Statements Stockholders’ Equity (Deficit) and Comprehensive Income (Loss) 18 Consolidated Statements of Cash Flows 20 Notes to the Consolidated Financial Statements 21 11 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of WaferGen Bio-systems, Inc.: We have audited the accompanying consolidated balance sheets of WaferGen Bio-systems, Inc. (a development stage company) (the “Company”) as of December31, 2009 and 2008, and the related consolidated statements of operations, SeriesB preferred stock and stockholders’ equity (deficit) and comprehensive income (loss), and cash flows for the years then ended and for the period from October22, 2002 (inception) to December31, 2009. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis of designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December31, 2009 and 2008, and the results of their operations and their cash flows for the years then ended and for the cumulative period from October22, 2002 (inception) to December31, 2009, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2 to the consolidated financial statements, effective January 1, 2009, the Company changed the manner in which it accounts for certain warrants pursuant to the new authoritative guidance in FASB ASC topic 815-40, “Contract in Entity’s Own Equity.” As disclosed in Notes 1 and 16 to the consolidated financial statements, the Company has restated its 2009 consolidated financial statements to now account for warrants pursuant to the new authoritativeguidance in FASB ASC topic 815-40, “Contracts in Entity’s own Equity”. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the consolidated financial statements, the Company has incurred net losses since its inception and has experienced liquidity problems. Those conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regarding to those matters are described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Rowbotham & Company LLP San Francisco, California March19, 2010 (except for Notes 1, 2, 8, 9, 10, 11, 14, 15 and 16 for which the date is May12, 2010) 12 WAFERGEN BIO-SYSTEMS, INC. (A Development Stage Company) Consolidated Balance Sheets December31,2009 December31,2008 (Asrestated, See Note16) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued rent Accrued payroll Accrued severance pay — Accrued vacation Accrued other expenses Current portion of capital lease obligations Total current liabilities Capital lease obligations, net of current portion Warrant derivative liability — Redeemable convertible preference shares in subsidiary Commitments and contingencies — — Stockholders’ equity (deficit): Preferred Stock, $0.001 par value; 10,000,000 shares authorized; no shares issued and outstanding — — Common Stock: $0.001 par value; 300,000,000 shares authorized; 33,387,857 and 24,830,932 shares issued and outstanding at December31, 2009 and December31, 2008 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompany notes are an integral part of these consolidated financial statements. 13 WAFERGEN BIO-SYSTEMS, INC. (A Development Stage Company) Consolidated Statements of Operations YearEndedDecember31, PeriodFrom October22,2002 (Inception)to December31,2009 (Asrestated, See Note16) (Asrestated, See Note16) Revenue $ $ $ Cost of revenue Gross margin Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss ) ) ) Other income and (expenses): Interest income Interest expense ) ) ) Unrealized loss on fair value of warrants,net ) — ) Miscellaneous expense ) ) ) Total other income and (expenses) Net loss before provision for income taxes ) ) ) Provision for income taxes — — — Net loss ) ) ) Cumulative effect of reclassification of warrants — — Accretion on Redeemable Convertible Preference Shares in Subsidiary ) ) ) Accretion on Series B Preferred Stock — — ) Net loss applicable to common stockholders $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Shares used to compute net loss per share - basic and diluted The accompany notes are an integral part of these consolidated financial statements. 14 WAFERGEN BIO-SYSTEMS, INC. (A Development Stage Company) Consolidated Statements of Series B Preferred Stock and Stockholders’ Equity (Deficit) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of October22,2002 — $ — — $ — — $ — $ — $ — $ — Net loss — Balances as of December31,2002 — $ — — $ — — $ — $ — $ — $ — Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January1,2003 — $ — — $ — — $ — $ — $ — $ — Net loss — ) ) Balances as of December31,2003 — $ — — $ — — $ — $ — $ ) $ ) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January1,2004 — $ — — $ — — $ — $ — $ ) $ ) Issuance of Common Stock in June for cash — ) — Stock-based compensation — Net loss — ) ) Balances as of December31,2004 — $ — — $ — $ $ ) $ ) $ ) The accompany notes are an integral part of these consolidated financial statements. 15 WAFERGEN BIO-SYSTEMS, INC. (A Development Stage Company) Consolidated Statements of Series B Preferred Stock and Stockholders’ Equity (Deficit) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January1,2005 — $ — — $ — $ $ ) $ $ ) Issuance of Series A Preferred Stock in February upon conversion of notes payable and accrued interest — Issuance of Common Stock in September for cash — ) — Stock-based compensation — Net loss — ) ) Balances as of December31,2005 — $ — $ ) $ ) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January1,2006 — $ — $ ) $ ) Issuance of Common Stock in January for cash — 4 (3 ) — 1 Issuance of Series B Preferred Stock in February for cash — Issuance of restricted shares in March for services — 24 ) — — Issuance of Common Stock in June for cash — 8 (7 ) — 1 Issuance of restricted shares in July for services — 11 ) — — Issuance of restricted shares in August for services — 16 ) — — Issuance of Common Stock in August for cash — 17 ) — 3 Accretions on Series B Preferred Stock — ) ) Issuance of restricted shares in November for services — 5 (5 ) — — Issuance of Common Stock in November for cash — 9 (7 ) — 2 Stock-based compensation — Net loss — ) ) Balances as of December 31, 2006 $ ) $ ) The accompany notes are an integral part of these consolidated financial statements. 16 WAFERGEN BIO-SYSTEMS, INC. (A Development Stage Company) Consolidated Statements of Series B Preferred Stock and Stockholders’ Equity (Deficit) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January 1,2007 $ ) $ ) Issuance of Common Stock in January for cash — 27 — Issuance of restricted shares in January for services — ) — — Issuance of Series A Preferred Stock in February for cash — — 47 — — — Issuance of WaferGen Bio-systems, Inc. Common Stock to WaferGen, Inc.'s Preferred shareholders in May ) — Issuance of Units for cash and notes payable in May and June, net of offering costs of $1,917,956 — WaferGen Bio-systems, Inc. shares outstanding — ) — — Common Stock cancelled in May in accordance with Split-Off Agreement — ) ) — — Issuance of warrants in May and June to a placement agent — Issuance of warrants with debt in January, February and March — Stock-based compensation — Accretions on Series B Preferred Stock — ) ) Common Stock cancelled in July — ) (5
